UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

 

 

CONTINENTAL MOTORS, INC.,
Plaintiff, )
V. Civil Case No. 5:17-623
TYRONE STOLLER et al., )
Defendants.
)
MEMORANDUM OPINION

 

The Wall Street Journal’s Deal Journal famously tracks the “winners” and “losers” in

corporate acquisitions. But in this acquisition-gone-awry, the real winners are the lawyers.

Nonparty Danbury Aerospace is the parent corporation for six aftermarket aircraft engine
manufacturers and six real estate holding companies. Jointly held by members of the Garvens
family, Danbury is led by Chairman Jeffrey Garvens and President Ty Stoller. In 2015, plaintiff
Continental Motors bought almost all of Danbury’s assets and assumed $1 million of its
liabilities in exchange for $16 million, $3.2 million of which was held in escrow. Continental
further agreed to lease Danbury’s six-building complex. Together, these two deals spawned five

different lawsuits (at least).

The first two: A year after the acquisition, two companies sued Danbury over intellectual
property transferred to Continental in the sale. So Continental intervened; Danbury cross-claimed
against Continental and filed a separate action against the two companies, who counterclaimed
and filed third-party claims against Continental. As part of a global settlement, Continental and

Danbury took $389,000 and $634,000, respectively, from the escrow accounts. The settlement
agreement noted the remaining escrow funds could be released to Danbury, except for roughly

$570,000 Continental sought to recoup for covering Danbury liabilities exceeding the $1 million

cap.

Third: Several months after the settlement, the $570,000 remained disputed. So when
Continental told Danbury it planned to discard financial records transferred with the sale,
Danbury sued in state court to block their destruction. Continental counterclaimed for the
$570,000. But Danbury won in a knockout: the state court ordered Continental to preserve the
financial records, directed the escrow holder to give Danbury the $570,000, and granted Danbury

nearly $155,000 in attorney’s fees.

Fourth: While the second case was pending, Danbury’s real estate subsidiaries sued
Continental for breaching the building leases. Continental removed the case to this Court, which

ruled for Danbury and awarded it over $181,500 in damages and over $240,000 in fees and costs.

Fifth, the current case: Minutes after removing Danbury’s breach-of-contract case,
Continental filed this five-count missive. Though Continental did not explicitly sue Danbury, it
named three groups of related defendants: (a) Danbury’s directors (Stoller and Garvens); (b)
Danbury’s shareholders (various Garvens family members and related corporate trusts); and
Danbury’s real estate subsidiaries. Count one is the mirror image of Danbury’s breach-of-
contract case, asking the Court to clear Continental of breaching the rental agreements. The
remaining counts rehash Continental’s claim to the $570,000. Count two alleges the directors
misrepresented Continental’s ability to recoup excess liabilities, seeking exemplary damages for
fraudulent inducement. Count three tries rescinding the $1 million cap to allow Continental to

recover the $570,000. In the alternative, count four alleges unjust enrichment and seeks $1
million in damages—the amount Continental paid in exchange for the ability to recover excess

liabilities. Finally, count five raises a related state-law moneys-had-and-received claim.

Four motions await decision. First, the real estate defendants move to dismiss count one
given their own breach-of-contract case. But Continental has since voluntarily dismissed count
one, so that motion is moot. Second, the director and shareholder defendants move to dismiss
counts two through five under Rule 12(b)(7) for failure to join Danbury. Third, and alternatively,
the director and shareholder defendants move for summary judgment on counts two through five,
arguing the state court judgment awarding Danbury the $570,000 precludes those claims. Fourth,
the shareholder defendants move to sanction away claims against them, arguing the asset
purchase agreement inoculates them from liability for the directors’ alleged misrepresentation.
But because the Court concludes the state court judgment precludes Continental's claims, it will
grant the director and shareholder defendants’ summary judgment motion and dismiss the
remaining dispositive motions as moot. And because the Court concludes Continental did not

commit sanctionable conduct, it will deny the shareholder defendants’ sanctions motion.

Claim preclusion prevents parties from litigating issues they could have raised in a prior
related action. Like its sibling issue preclusion, claim preclusion “relieve[s] parties of the cost
and vexation of multiple lawsuits, conserve[s] judicial resources, and, by preventing inconsistent
decisions, encourage[s] reliance on adjudication.” Allen v. McCurry, 449 U.S. 90, 94 (1980).
And because the Court must “give preclusive effect to state-court judgments whenever the courts
of the State from which the judgments emerged would do so,” claim preclusion also “promote[s]
the comity between state and federal courts that has been recognized as the bulwark of the

federal system.” /d. at 95-96 (citing 28 U.S.C. § 1738). Here, the director and shareholder

3
defendants urge the Court to give preclusive effect to the state court judgment awarding Danbury

the $570,000.

At the threshold, the parties dispute whether Texas’s claim preclusion rule or the federal
common-law standard applies. Fifth Circuit law is clear: “[S]tate law governs whether a state
court judgment bars a subsequent federal diversity action.” Cleckner v. Republic Van & Storage
Co., Inc., 556 F.2d 766, 768 (Sth Cir. 1977). So the Court follows the Texas Supreme Court’s

approach.

Texas law “bars litigation of all issues connected with a cause of action or defense which,
with the use of diligence, might have been tried in a former action as well as those that were
actually tried.” Hogue v. Royse City, 939 F.2d 1249, 1252 (Sth Cir. 1991) (applying Texas law).
To offensively wield this shield, the director and shareholder defendants “must prove (1) a prior
final determination on the merits by a court of competent jurisdiction; (2) identity of parties or
those in privity with them; and (3) a second action based on the same claims as were or could
have been raised in the first action.” Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex.

2010).

Continental concedes the first element but argues that the director and shareholder
defendants lack privity with Danbury and that it could not have disputed the $570,000 in state

court. Both arguments fail.

For one, the director and shareholder defendants are in privity with Danbury since they
“share an identity of interests in the basic legal right that is the subject of [this] litigation”: who
gets the $570,000. Amstadt v. U.S. Brass Corp., 919 S.W.2d 644, 653 (Tex. 1996). Although

Continental correctly notes “[a] corporation is an entity separate and apart from its stockholders”
under Texas corporate law, Pl.’s Resp. 8, ECF No. 55, Continental fails to recognize Danbury
“can be in privity” with its directors and shareholders “in [multiple] ways,” including when one
“represent[s]” the other’s “interests” in a prior “action.” Amstadt, 919 S.W.2d at 653. In motion-
to-dismiss briefing, Continental conceded that “as the ultimate source and beneficiary of the
[escrow] funds,” the director and shareholder defendants share Danbury’s interest in the
$570,000—indeed, that’s Continental’s whole argument for why Danbury isn’t a necessary
party. See Pl.’s Resp. 4-5, ECF No. 48. Now, the Court holds the converse is also true: Danbury
adequately represented the director and shareholder defendants’ interests in the state court suit
over the $570,000. And thus the director and shareholder defendants share privity with Danbury.
Not for nothing, that result comports with numerous Texas cases holding “a judgment against a
corporation is res judicata in a subsequent suit against a stockholder.” Paine v. Sealy, 956 ©
S.W.2d 803, 807 (Tex. App. 1997); accord, e.g., Western Inn Corp. v. Heyl, 452 8.W. 2d 752,

760 (Tex. Civ. App. 1970).

Moreover, Continental’s prior attempts to recover the $570,000 stymie its current effort.
To decide whether claim preclusion applies, Texas courts analyze “the factual matters that make
up the gist of the [prior] complaint, without regard to the form of action.” Barr v. Resolution
Trust Corp. ex rel. Sunbelt Fed. Sav., 837 S.W.2d 627, 630 (Tex. 1992). “If the second plaintiffs
seek to relitigate the matter which was the subject of the earlier litigation,” claim preclusion
“bars the suit even if the second plaintiffs do not allege causes of action identical to those
asserted by the first.” Amstadt v. U.S. Brass Corp., 919 S.W.2d 644, 653 (Tex. 1996). So too
here: after losing the $570,000 in state court, Continental seeks a mulligan in federal court. But

because a court of competent jurisdiction gave the $570,000 to Danbury in a case where Danbury
represented the current director and shareholder defendants’ interest, Continental cannot take a

second swing.
II

A brief word on the shareholder defendants’ sanctions motion. Continental connects the
shareholder defendants to the conduct underpinning counts three through five by “imputing” the
director defendants’ alleged misrepresentations. The shareholder defendants argue that
imputation is improper because the purchase agreement requires knowledge to sustain a claim of
fraud against a shareholder while expressly disclaiming the shareholders “d[id] not have material
knowledge of’ Danbury’s operations. ECF No. 62-2 at 38. But the Court finds it was not
objectively improper to name the shareholders as defendants for counts three through five. Those ~
counts are equitable claims (rescission, unjust enrichment, and moneys-had-and-received); count
two is the only count explicitly alleging fraud, and Continental does not name the shareholder
defendants in count two. Moreover, sufficient evidence connects the shareholder defendants to
the director defendants’ conduct: after executing the purchase agreement, the shareholder
defendants signed an addendum appointing Stoller (one of the director defendants) as their agent.
So the Court holds Continental did not commit sanctionable conduct by naming the shareholder

defendants in counts three through five.
Ill

For these reasons, the Court will grant the director and shareholder defendants’ motion
for summary judgment, resolving counts two through five. The Court will also deny the

shareholder defendants’ motion for sanctions. And since Continental voluntarily dismissed count
one against the real estate subsidiaries, no claims remain pending. So the Court will dismiss all

other pending motions as moot and terminate the case. A separate order follows.

August 232019 Te Cc. Dot dr

Royce C. Lamberth
United States District Judge
